--------------------------------------------------------------------------------

Ex. 10.4


CONTRACT OF SALE



This Contract is entered into by and between J. W. KELLY’S ENTERPRISES, INC.,
JAMES W. KELLY and DOROTHY H. KELLY (collectively “Seller”) and JAMES J.
OESTREICH (“Purchaser”).


WITNESSETH:
 
FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:


ARTICLE I
PROPERTY


The conveyance by Seller to Purchaser shall include all of Seller's right, title
and interest in and to those certain tracts of land containing approximately
385.425 acres, more or less, located in New Ashford, Berkshire County,
Massachusetts, and being more particularly described in Exhibit “A” attached
hereto and made a part hereof for all purposes, together with all right, title
and interest of Seller in and to any all strips or gores, roads, easements,
streets, and ways bounding said property, and all rights of ingress and egress
thereto (the foregoing property is herein referred to as the "Real
Property").  The conveyance by Seller to Purchaser shall include all buildings
and other improvements located on the Real Property (the
“Improvements”).  Hereinafter all property being conveyed to Purchaser by Seller
pursuant to this Contract including the Real Property and Improvements  are
sometimes referred to collectively as the “Subject Property.”
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 1

--------------------------------------------------------------------------------


 
ARTICLE II
PURCHASE PRICE


The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be equal to the sum of Two Million Six Hundred Fifty Thousand and No/100
Dollars ($2,650,000.00). The purchase price shall be payable all in cash at the
closing.


ARTICLE III
EARNEST MONEY


Within two (2) business days after final execution of this Contract by all
parties hereto, Purchaser shall wire earnest money in the amount of Seventy Five
Thousand and No/100 Dollars ($75,000.00) to Chicago Title Insurance Company, 785
S. Main Street, Great Barrington, Massachusetts 01230, Attn: David Lazan (the
“Title Company”). The Title Company shall immediately cash the earnest money
check and deposit the proceeds thereof in an interest bearing account, the
earnings from which shall accrue to the benefit of Purchaser (hereinafter the
proceeds of the earnest money check shall be referred to as the “earnest
money”).  Either the Title Company or Purchaser will provide Seller with
information concerning the institution at which the earnest money is
deposited.  If Purchaser does not terminate this Contract during the Inspection
Period (as defined in Article VI hereinbelow) then the Title Company shall
immediately disburse the $75,000.00 earnest money deposit to Seller; upon such
disbursement the $75,000.00 earnest money deposit shall be non-refundable to the
Purchaser except in the event of a default at closing by Seller hereunder, but,
if this Contract closes, then the $75,000.00 earnest money deposit shall be
applied in partial satisfaction of the purchase price.
 
In the event that this Contract is not closed, then the earnest money shall be
disbursed in the manner provided for elsewhere herein. Notwithstanding the
foregoing or anything to the contrary contained elsewhere in this Contract, it
is understood and agreed that Five Thousand Dollars ($5,000.00) of the earnest
money shall in all events be delivered to Seller as valuable consideration for
the Inspection Period described in Article VI hereinbelow and the execution of
this Contract by Seller.


CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 2

--------------------------------------------------------------------------------


 
ARTICLE IV
PRE-CLOSING OBLIGATIONS OF PURCHASER


During the Inspection Period (defined hereinbelow), Purchaser, at Purchaser’s
sole cost and expense, shall obtain and deliver to Seller copies of the
following (collectively the “Purchaser Due Diligence Items”):
 
a.           An updated survey of the Subject Property dated subsequent to the
date of execution of this Contract and prepared by a licensed professional
engineer or surveyor acceptable to Purchaser, which Survey shall:  (a) include a
metes and bounds legal description of the Subject Property; (b) accurately show
all improvements, encroachments and uses and accurately show all easements and
encumbrances visible or listed on the Title Commitment (identifying each by
recording reference if applicable); (c) recite the number of gross acres
included in the Subject Property; (d) state whether the Subject Property (or any
portion thereof) lies within a flood zone, or flood prone area; and (e) contain
a certificate verifying that the Survey was made on the ground, that the Survey
is correct, that there are no improvements, encroachments, easements, uses or
encumbrances except as shown on the survey plat, that the area represented for
the Subject Property has been certified by the surveyor as being correct, and
that the Subject Property does not lie within any flood zone or flood prone
area, except as indicated thereon.  Unless otherwise agreed by Seller and
Purchaser, the metes and bounds description contained in the Survey shall be the
legal description employed in the documents of conveyance of the Subject
Property; and


b.           A current commitment (the “Title Commitment”) for the issuance of
an owner’s policy of title insurance to the Purchaser from the Title
Company,  together with good and legible copies of all documents constituting
exceptions to Seller's title as reflected in the Title Commitment.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 3

--------------------------------------------------------------------------------


 
ARTICLE V
TITLE INSPECTION PERIOD


Purchaser shall have a period of time commencing on the date of execution of
this Contract and expiring on the date of expiration of the Inspection Period
(as defined hereinbelow) within which to review and approve the status of
Seller’s title to the Subject Property (the ‘Title Review Period”).  If the
information to be provided to or obtained by Purchaser pursuant to the
provisions of Article IV hereinabove reflects or discloses any defect, exception
or other matter affecting the Subject Property (“Title Defects”) that is
unacceptable to Purchaser, then prior to the expiration of the Title Review
Period Purchaser shall provide Seller with written notice of Purchaser’s
objections.  Seller may, at his sole option, elect to cure or remove the
objections raised by Purchaser; provided, however, that Seller shall have no
obligation to do so.  Should Seller elect to attempt to cure or remove the
objections, Seller shall have ten (10) days from the date of Purchaser's written
notice of objections (the “Cure Period”) in which to accomplish the cure.  In
the event Seller either elects not to cure or remove the objections or is unable
to accomplish the cure prior to the expiration of the Cure Period, then Seller
shall so notify Purchaser in writing specifying which objections Seller does not
intend to cure, and then Purchaser shall be entitled, as Purchaser’s sole and
exclusive remedies, either to terminate this Agreement by providing written
notice of termination to Seller within ten (10) days from the date on which
Purchaser receives Seller’s no-cure notice or waive the objections and close
this transaction as otherwise contemplated herein.  If Purchaser shall fail to
notify Seller in writing of any objections to the state of Seller’s title to the
Subject Property as shown by the Survey and Title Commitment, then Purchaser
shall be deemed to have no objections to the state of Seller’s title to the
Subject Property as shown by the Survey and Title Commitment, and any exceptions
to Seller's title which have not been objected to by Purchaser and which are
shown on the Survey or described in the Title Commitment shall be considered to
be “Permitted Exceptions.”  It is further understood and agreed that any Title
Defects which have been objected to by Purchaser and which are subsequently
waived by Purchaser shall be Permitted Exceptions.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 4

--------------------------------------------------------------------------------


 
ARTICLE VI
INSPECTION PERIOD


Purchaser, at Purchaser’s sole expense, shall have the right to conduct
environmental, engineering and physical studies of the Subject Property for a
period of time commencing on the date of execution of this Contract and expiring
thirty (30) days thereafter (the “Inspection Period”).  Purchaser and
Purchaser’s duly authorized agents or representatives shall be permitted to
enter upon the Subject Property at all reasonable times during the Inspection
Period in order to conduct engineering studies, soil tests and any other
inspections and/or tests that Purchaser may deem necessary or advisable;
provided, however, that no drilling or other ground penetrations or physical
sampling in any building shall be done without Seller’s prior written consent,
which consent shall not be unreasonably withheld or delayed.  Purchaser will
provide Seller with copies of all reports obtained by Purchaser in connection
with any inspections conducted by Purchaser.  Purchaser further agrees to
indemnify and hold Seller harmless from any claims or damages, including
reasonable attorneys’ fees, resulting from Purchaser’s inspection of the Subject
Property.  In the event that the review and/or inspection conducted by this
paragraph shows any fact, matter or condition to exist with respect to the
Subject Property that is unacceptable to Purchaser, in Purchaser’s sole
discretion, then Purchaser shall be entitled, as Purchaser’s sole remedy, to
cancel this Contract by providing written notice of cancellation to Seller prior
to the expiration of the Inspection Period.  If Purchaser shall provide written
notice of cancellation prior to the expiration of the Inspection Period, then
this Contract shall be cancelled, all earnest money (less $5,000.00) shall be
immediately returned to Purchaser by the Title Company, and thereafter neither
Seller nor Purchaser shall have any continuing obligations one unto the
other.  If no notice of cancellation is provided by Purchaser prior to the
expiration of the Inspection Period, then this Contract shall remain in full
force and effect.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 5

--------------------------------------------------------------------------------


 
ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER


Seller represents and warrants to Purchaser that at closing Seller will have
good and indefeasible fee simple title to the Subject Property free and clear of
all liens, encumbrances, covenants, restrictions, rights-of-way, easements, and
any other matters affecting title to the Subject Property except for the
Permitted Exceptions, and at closing, Seller will be in a position to convey the
Subject Property to Purchaser free and clear of all liens, encumbrances,
covenants, restrictions, rights-of-way, easements and other such matters
affecting title except for the Permitted Exceptions.
 
Seller further covenants and agrees with Purchaser that, from the date hereof
until the closing, Seller shall not sell, assign, or convey any right, title, or
interest whatsoever in or to the Subject Property, or create or permit to exist
any lien, security interest, easement, encumbrance, charge, or condition
affecting the Subject Property (other than the Permitted Exceptions) without
promptly discharging the same prior to closing.
 
Seller hereby further represents and warrants to Purchaser as follows:
 
 
    a.    Except for a possible claim by the federal Environmental Protection
Agency which affects unrelated property and an ongoing proceeding by the
Massachusetts Department of Environmental Protection which affects a portion of
the Subject Property (the “Existing Environmental Proceedings”), there are no
actions, suits, or proceedings pending or, to the best of Seller's knowledge,
threatened against Seller or otherwise affecting any portion of the Subject
Property, at law or in equity, or before or by any federal, state, municipal, or
other governmental court, department, commission, board, bureau, agency, or
instrumentality, domestic or foreign;

 
 
 
    b.    The execution by Seller of this Contract and the consummation by
Seller of the sale contemplated hereby have been duly authorized, and do not,
and, at the closing date, will not, result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement,
instrument, or obligation to which Seller is a party or by which the Subject
Property or any portion thereof is bound, and do not, and at the closing date
will not, constitute a violation of any regulation affecting the Subject
Property;

 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 6

--------------------------------------------------------------------------------


 
 
    c.    Except for the Existing Environmental Proceedings, Seller has not
received any notice of any violation of any ordinance, regulation, law, or
statute of any governmental agency pertaining to the Subject Property or any
portion thereof;



 
    d.    That, at closing, there will be no unpaid bills, claims, or liens in
connection with any construction or repair of the Subject Property except for
ones which will be paid in the ordinary course of business or which have been
bonded around or the payment of which has otherwise been adequately provided for
to the complete satisfaction of Purchaser; and



 
    e.    To the best of Seller's knowledge, there has been no material release
of any pollutant or hazardous substance of any kind onto or under the Subject
Property that would result in the prosecution of any claim, demand, suit, action
or administrative proceeding based on any environmental requirements of state,
local or federal law including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, U.S.C. § 9601 et
seq.



All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of the closing hereunder.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The obligation of Purchaser to close this Contract shall, at the option of
Purchaser, be subject to the following conditions precedent:
 
 
    a.           All of the representations, warranties and agreements of Seller
set forth in this Contract shall, to the best of Seller’s knowledge, be true and
correct in all material respects; as of the date hereof and at closing, and
Seller shall not have on or prior to closing, failed to meet, comply with or
perform in any material respect any conditions or agreements on Seller's part as
required by the terms of this Contract;



 
    b.           There shall be no change in the matters reflected in the Title
Commitment, and there shall not exist any encumbrance or title defect affecting
the Subject Property not described in the Title Commitment except for the
Permitted Exceptions; and

 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 7

--------------------------------------------------------------------------------




 
    c.           No material and substantial change shall have occurred with
respect to the Subject Property which would in any way affect the findings made
in the inspection of the Subject Property described in Article VI hereinabove.

 
If any such condition is not satisfied by closing, Purchaser shall first provide
Seller with written notice of such unsatisfied condition and allow Seller thirty
(30) days from the date of such notice within which to satisfy the condition; if
Seller fails to satisfy such condition within the thirty (30) day cure period,
then Purchaser may terminate this Contract by written notice to Seller whereupon
this Contract shall be cancelled, all earnest money (less $5,000.00) shall be
returned to Purchaser and thereafter neither Seller nor Purchaser shall have any
continuing obligations one unto the other.


ARTICLE IX
CLOSING


The closing hereunder shall take place at 9:00 a.m. eastern standard time at the
offices of David Lazan at 785 S. Main Street, Great Barrington, Massachusetts
01230.  The closing shall occur on or before fifteen (15) days from the date of
expiration of the Inspection Period.


ARTICLE X
SELLER'S OBLIGATIONS AT CLOSING


At the closing, Seller shall do the following:
 
 
    a.           Deliver to Purchaser a quitclaim deed covering the Subject
Property, duly signed and acknowledged by Seller, which deed shall be in form
reasonably acceptable to Purchaser for recording and shall convey to Purchaser
good and marketable title to the Subject Property, free and clear of all liens,
rights-of-way, easements, and other matters affecting title to the Subject
Property, except for the Permitted Exceptions.

 
 
    b.           Deliver a non-withholding statement that will satisfy the
requirements of Section 1445 of the Internal Revenue Code so that Purchaser is
not required to withhold any portion of the purchase price for payment to the
Internal Revenue Service.

 
 
    c.           Deliver to Purchaser any other documents or items necessary or
convenient in the reasonable judgment of Purchaser to carry out the intent of
the parties under this Contract.

 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH-- Page 8

--------------------------------------------------------------------------------




ARTICLE XI
PURCHASER’S OBLIGATIONS AT CLOSING


At the closing, Purchaser shall deliver to Seller the purchase price in cash via
wire transfer.


ARTICLE XII
COSTS AND ADJUSTMENTS


At closing, the following items shall be adjusted or prorated between Seller and
Purchaser:
 
a.           Any real estate transfer taxes or sales taxes payable in connection
with the sale of the Subject Property shall be paid by the party and in the
manner that is customary in Berkshire County, Massachusetts.


b.           Real property taxes for the Subject Property for the current
calendar year shall be prorated as of the date of closing, and Seller shall pay
to Purchaser in cash at closing Seller's pro rata portion of such
taxes.  Seller's pro rata portion of such taxes shall be based upon taxes
actually assessed for the current calendar year or, if for any reason such taxes
for the Subject Property have not been actually assessed, such proration shall
be based upon the amount of such taxes for the immediately preceding calendar
year, and adjusted by cash settlement when exact amounts are available.


c.           All other closing costs, including but not limited to, recording
and escrow fees shall be paid by the Purchaser; provided, however, that Seller
and Purchaser shall each be responsible for the fees and expenses of their
respective attorneys.




ARTICLE XIII
ENTRY ON PROPERTY


Purchaser, Purchaser’s agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser’s sole
expense.  Purchaser agrees to indemnify and hold Seller harmless from and
against any claims or damages including reasonable attorney’s fees and all
losses, damages, costs, or expenses incurred by Seller as a result of any
inspections or tests made by Purchaser.  Purchaser shall notify Seller of the
approximate time and location of any proposed inspections.


CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 9

--------------------------------------------------------------------------------


 
ARTICLE XIV
POSSESSION OF PROPERTY


Possession of the Subject Property free and clear of all uses and encroachments,
except the Permitted Exceptions, shall be delivered to Purchaser at closing.


ARTICLE XV
NOTICES


All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph.  All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt
requested.  Notices delivered by mail shall be deemed given when deposited in a
post office or other depository under the care or custody of the United States
Postal Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:

 

 
Seller:
J. W. Kelly’s Enterprises, Inc.
   
P.O. Box 1427
   
271 U.S. Route 7
   
New Ashford, MA  02137
   
Telephone:  (413) 458-3664
                   
Purchaser:
James J. Oestreich
   
6237 Paseo Privado
   
Carlsbad, CA  92009
   
Telephone:  (760) 929-1937
   
Fax:  (760) 929-1940
     



CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 10

--------------------------------------------------------------------------------


 
ARTICLE XVI
REMEDIES


In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, it shall be an event of default and
Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the earnest money (less
$5,000.00) shall be returned immediately to Purchaser by the Title Company and
the parties hereto shall have no further liabilities or obligations one unto the
other; (ii) to waive any defect or requirement and close this Contract; or (iii)
to sue Seller for specific performance of Seller’s obligation to sell the
Subject Property to Purchaser pursuant to this Contract.  In no event shall
Purchaser have the right to sue Seller for damages.
 
In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller’s sole remedy shall be to receive the Earnest
Money.  The Earnest Money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
Earnest Money as Seller's total damages and relief.
 
Notwithstanding anything to the contrary contained herein, in the event either
party defaults in the performance of such party’s obligations hereunder, then,
before exercising any remedy hereunder, the non-defaulting party shall first
provide the defaulting party with written notice of the default and allow the
defaulting party thirty (30) days from the date of such notice within which to
cure the default.  Seller and Purchaser further agree, upon demand by either
party, to submit any dispute to binding arbitration which arbitration will be
governed by the Federal Arbitration Act.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 11

--------------------------------------------------------------------------------


 
ARTICLE XVII
ASSIGNMENT


Purchaser shall have the right to nominate who shall take title and who shall
succeed to Purchaser's duties and obligations hereunder, or assign this Contract
to any person, firm, corporation, or other entity which Purchaser may, at
Purchaser’s sole option, choose, and from and after such nomination or
assignment, wherever in this Contract reference is made to Purchaser such
reference shall mean the nominee or assignee who shall succeed to all the
rights, duties, and obligations of Purchaser hereunder.


ARTICLE XVIII
INTERPRETATION AND APPLICABLE LAW


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Massachusetts.  Where required for proper interpretation, words in
the singular shall include the plural; the masculine gender shall include the
neuter and the feminine, and vice versa.  The terms “successors and assigns”
shall include the heirs, administrators, executors, successors, and assigns, as
applicable, of any party hereto.


ARTICLE XIX
AMENDMENT


This Contract may not be modified or amended, except by an agreement in writing
signed by the Seller and the Purchaser.  The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 12

--------------------------------------------------------------------------------


 
ARTICLE XX
AUTHORITY


Each person executing this Contract warrants and represents that he is fully
authorized to do so.


ARTICLE XXI
DESCRIPTIVE HEADINGS


The descriptive headings of the several paragraphs contained in this Contract
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.


ARTICLE XXII
ENTIRE AGREEMENT


This Contract (and the items to be furnished in accordance herewith) constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection therewith.  No representation, warranty, covenant,
agreement, or condition not expressed in this Contract shall be binding upon the
parties hereto or shall affect or be effective to interpret, change, or restrict
the provisions of this Contract.


CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 13

--------------------------------------------------------------------------------


 
ARTICLE XXIII
MULTIPLE ORIGINALS ONLY


Numerous copies of this Contract may be executed by the parties hereto.  Each
such executed copy shall have the full force and effect of an original executed
instrument.


ARTICLE XXIV
ACCEPTANCE


Seller shall have until 5:00 o’clock p.m., July 26, 2007, to execute and return
a fully executed original of this Contract to Purchaser, otherwise this Contract
shall become null and void.  Time is of the essence of this Contract.  The date
of execution of this Contract by Seller shall be the date of execution of this
Contract.  If the final date of any period falls upon a Saturday, Sunday, or
legal holiday under the laws of the State of Massachusetts, then in such event
the expiration date of such period shall be extended to the next day which is
not a Saturday, Sunday, or legal holiday under the laws of the State of
Massachusetts.


ARTICLE XXV
REAL ESTATE COMMISSION


Seller represents and warrants to Purchaser that Seller has not contacted or
entered into any agreement with any real estate broker, agent, finder, or any
other party in connection with this transaction, and that Seller has not taken
any action which would result in any real estate broker’s, finder’s, or other
fees or commissions being due and payable to any other party with respect to the
transaction contemplated hereby.  Purchaser hereby represents and warrants to
Seller that Purchaser has not contracted or entered into any agreement with any
real estate broker, agent, finder, or any other party in connection with this
transaction, and that Purchaser has not taken any action which would result in
any real estate broker's, finder’s, or other fees or commissions being due or
payable to any other party with respect to the transaction contemplated
hereby.  Each party hereby indemnifies and agrees to hold the other party
harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys’ fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party herein.  Notwithstanding
anything to the contrary contained herein, the indemnities set forth in this
Article XXV shall survive the closing.
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 14

--------------------------------------------------------------------------------


 
EXECUTED on this the    24th      day of July, 2007.



 
SELLER: 
                 
J.W. KELLY’S ENTERPRISES, INC.
                   
By:
  /S/ JAMES W. KELLY
   
Name:
James W. Kelly
   
Its:
President
           
  /S/ JAMES W. KELLY
   
JAMES W. KELLY
                 
  /S/ DOROTHY H. KELLY
   
DOROTHY H. KELLY
 

 
EXECUTED on this the    24th      day of July, 2007.
 

 
PURCHASER:
                     
  /S/ JAMES J. OESTREICH
   
JAMES J. OESTREICH
 



CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 15

--------------------------------------------------------------------------------




RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:


TITLE COMPANY:
       
CHICAGO TITLE INSURANCE COMPANY
                   
By:
  /S/ JAMES K. BRODURTHA
 
Name:
  James K. Brodurtha
 
Its:
  Vice President
   
   July 27, 2007
 







List of Exhibits to Agreement not filed herewith:


Exhibit A-1--Description of Property
Exhibit A-2--Plat of Property
 
CONTRACT OF SALE/J.W. KELLY'S ENTERPRISES--JAMES J. OESTREICH -- Page 16

--------------------------------------------------------------------------------


 
ASSIGNMENT OF CONTRACT RIGHTS




For the consideration stated hereinbelow, the undersigned, James J. Oestreich
("Assignor"), hereby assigns to Silverleaf Resorts, Inc. ("Assignee"), all of
his right, title and interest in and to that certain Contract of Sale dated July
24, 2007 (the “Contract”), executed by J. W. Kelly’s Enterprises, Inc., James W.
Kelly and Dorothy H. Kelly, collectively as Seller, and Assignor, as Purchaser,
with respect to approximately 385.425 acres of land, more or less, located in
the Town of New Ashford, Berkshire County, Massachusetts (the "Property").  This
Assignment is made without representation or warranty of any kind other than
that Assignor is legally authorized to make this Assignment.


As consideration for this assignment, Assignee hereby agrees to assume all of
Assignor's duties and obligations under the Contract.



 
ASSIGNOR:
                     
  /S/ JAMES J. OESTREICH
   
JAMES J. OESTREICH
 





ACCEPTED AND AGREED
this __1st___ day of August, 2007:




ASSIGNEE:


SILVERLEAF RESORTS, INC.,
 
a Texas corporation
                   
 By:
/S/ HARRY J. WHITE, JR.
 
Name:
Harry J. White, Jr.
 
Its:
Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------



